{¶ 1} The discretionary appeal of Old Republic Insurance Company is accepted on Proposition of Law No. I.
{¶ 2} The discretionary appeal of Owners Insurance Company is not accepted.
{¶ 3} The judgment of the court of appeals is reversed insofar as it holds that extrinsic evidence may not be used to establish a valid offer of uninsured/underinsured motorist coverage, and the cause is remanded to the court of appeals for application of Hollon v. Clary, 104 Ohio St.3d 526, 2004-Ohio-6772, 820 N.E.2d 881.
Moyer, C.J., Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Resnick and Pfeifer, JJ., dissent.
Lanzinger, J., not participating.